

THE HARTFORD
FORM OF NON-QUALIFIED STOCK OPTION, PERFORMANCE SHARE, RESTRICTED STOCK UNIT AND
RESTRICTED STOCK AWARD AGREEMENT
[DATE]
[Key Employee]
[Address]
[City, State, Zip]


Effective [DATE] (the “Grant Date”), you have been granted an award under The
Hartford 2014 Incentive Stock Plan (the “Plan”) of stock option, performance
shares, restricted stock units.


[Option Award


You have been granted a non-qualified option to purchase all or any portion of
x,xxx shares of common stock of The Hartford Financial Services Group, Inc.
(“The Hartford”) under the terms of the Plan at an exercise price of $[XXX] per
share, the New York Stock Exchange closing price of The Hartford’s common stock
on the Grant Date. This option will vest and become exercisable, assuming
continued employment, in three consecutive annual installments, each equal to
one-third of the shares subject to the option, as follows: one-third will vest
and become exercisable one year after the Grant Date, an additional one-third
will vest and become exercisable two years after the Grant Date, and the
remaining one-third of the option will vest and become exercisable three years
after the Grant Date. However, any unexercised portion of your option expires in
full ten years following the Grant Date (the “Expiration Date”) and, in the
event of your earlier termination of employment, will likely expire at an
earlier date in accordance with the applicable terms and conditions of the Plan,
as described in the Appendix.]


[Performance Share Award


You have [also] been granted x,xxx performance shares of The Hartford’s common
stock under the terms of the Plan. This is a contingent award, and the extent to
which you may ultimately receive all or any of these performance shares depends
upon continued employment (except as otherwise provided in the Appendix) and
whether and to what extent, as determined by the Compensation and Management
Development Committee (the “Committee”) of the Board of Directors or its
delegate, the following performance objectives are achieved [over][as of the end
of] the three-year performance period [DATE — DATE]: [performance objectives]
relative to targets established by the Committee or its delegate. Payment of the
vested portion of the award will be made in shares, net of taxes, following
satisfaction of the applicable performance objectives and certification of the
payout factor. Your performance shares will not be credited with dividend
equivalents.]


[Restricted Stock Unit Award


You have [also] been granted x,xxx restricted stock units of The Hartford. Each
restricted stock unit award represents a right to receive, pursuant to the terms
of the Plan one share of common stock of The Hartford per restricted stock unit
[at the end of the [three]-year period from [DATE — DATE] (the “vesting
period”)][. This award will vest, assuming continued employment, in two
consecutive annual installments, each equal to 50% of the award, as follows: 50%
will vest on [DATE] and the remaining 50% will vest on [DATE] (each a “vesting
period”).] This is a contingent award, and remains subject to forfeiture pending
[completion of the vesting period] [continued employment through each vesting
date]. Your restricted stock unit account will be credited with dividend
equivalents, which are subject to the same terms and conditions as the
restricted stock units to which they relate. These dividend equivalents will be
deemed reinvested in a number of restricted stock units determined based on the
fair market value of The Hartford common stock on the date the corresponding
common stock dividend is payable to stockholders.]


Termination Rules


The impact on your award of your termination of employment is described in the
Appendix. Except as described in the Appendix, if your employment ends prior to
the latest vesting date specified for the applicable portion of your






112



--------------------------------------------------------------------------------




award [(including as a result of Retirement, death, Total Disability, or because
you receive severance following position elimination)], [the unvested portion of
the corresponding][your] award will be forfeited upon your termination of
employment.


Award Value


The estimated value of your long-term award ([options, performance shares,
restricted stock units]) as of the date of grant was $[XXX], based on the
closing price of The Hartford common stock on the Grant Date. [Ultimately, the
value of the award will depend on the stock price [at the time of option
exercise] [at the time of payment in the case of [restricted stock][restricted
stock units]], [whether and the extent to which performance objectives are
satisfied and the closing price of The Hartford’s common stock on the Committee
certification date.  Shares, net of taxes, are distributed soon after
certification by the Committee.]
 
This award is conditioned on your acceptance of the award [and on your agreement
to the Restriction on Solicitation of Employees [and agreement to Restriction on
Competition Following Retirement] set forth below, and to The Hartford’s
Arbitration Policy, on or before [DATE]. If not accepted and agreed to by that
date, the award will be cancelled.


Acceptance/Acknowledgements:


By accepting this award, you acknowledge:


•    that you have access to the Plan prospectus and the opportunity to read the
terms of the Plan prior to your acceptance of this award, and you represent that
you understand the terms of this award and accept this award subject to all the
terms and conditions of the Plan, of the rules, procedures and interpretations
thereunder, and of this award.


•     that you may consult a tax advisor regarding the tax aspects of this award
and that you are not relying on The Hartford for any opinion or advice as to
personal tax implications of this award.


•    that the award is subject to tax and that shares you actually receive will
be net of shares withheld for taxes.


•     that this award does not constitute a contract of employment, nor is it a
guarantee or promise of employment for any specific period of time. Employment
at The Hartford is terminable at will, which means that both you and The
Hartford are free to terminate the employment relationship at any time for any
lawful reason.


Agreement to Restriction on Solicitation of Employees


By accepting this award, you agree (or reaffirm your prior agreement):


•    that while employed by The Hartford and its subsidiaries (the “Company”)
and for a [one-year] period following termination of your employment with the
Company for any reason, (1) you will not directly or indirectly solicit,
encourage or induce any employee of the Company (a “Hartford Employee”) to
terminate his or her employment with the Company, and (2) you will not, directly
or indirectly, as an individual, as an owner or employee of a business or in any
other capacity, solicit for employment, offer employment to, or employ any
Hartford Employee.


•    that during the term of this restriction, any subsequent employer’s hiring
of a Hartford Employee into a position that reports directly or indirectly to
you, or to any of your direct or indirect reports, will create a “rebuttable
presumption” that you have violated this restriction. That means that if a
Hartford Employee is hired by your new employer and reports directly or
indirectly to you or anyone who reports to you, it will be assumed that you were
involved in that hiring unless you can prove otherwise.


This restriction includes but is not limited to: (i) interviewing a Hartford
Employee, (ii) communicating in any fashion with a Hartford Employee in
connection with an employment opportunity at another employer, or (iii)






113



--------------------------------------------------------------------------------




otherwise assisting or participating in the soliciting of a Hartford Employee in
connection with an employment opportunity at another employer. This restriction
applies for the duration of your employment and for the [one-year] period
following your termination of employment, regardless of whether you become
vested in, and receive the benefits made available under, the award, including
if you terminate employment before the award vests.


This restriction does not affect, alter or supersede any other non-solicitation
or non-competition restrictions that you might have with the Company. This
restriction may only be waived or altered by The Hartford’s Executive Vice
President, Human Resources. Any such waiver or alteration must be in writing.

[Agreement to Restriction on Competition Following Retirement


By accepting this performance share award, you agree that if your employment
ends during the [performance period] [vesting period] and you are
retirement-eligible, you will:

•
not become associated during the [performance period] [vesting period] with any
entity, whether as a principal, partner, employee, agent, consultant, or
director, that is actively engaged in selling or providing, either directly or
indirectly, in any geographical area [within the U.S.] where The Hartford’s
products are sold or its services are provided, any products or services that
are the same as or similar to products or services that as of the date of your
retirement are being sold or provided, either directly or indirectly, by The
Hartford, and


•
provide certification and (if required) evidence satisfactory to the Executive
Vice President, Human Resources that you have complied with this restriction
(the “Restriction on Competition”).


The Hartford shall, in its sole discretion, have the right to enforce or waive
the terms of this provision.]


Agreement to Arbitration Policy


By accepting this award, you agree (or reaffirm your prior agreement) to resolve
covered disputes in accordance with The Hartford’s Arbitration Policy, as the
same may be in effect from time to time. The current version of this Policy can
be accessed at [insert link].


You further understand that final and binding arbitration is the exclusive forum
for the resolution of disputes covered by The Hartford’s Arbitration Policy and
that you may only submit a dispute to arbitration on an individual basis; that
is, you may not combine a dispute that is submitted to arbitration with any
other dispute between any other employees or may not otherwise initiate or join
a “class” or “collective” arbitration action.


Termination of Award


The Committee may in its sole discretion terminate in whole or in part such
portion of your award as has not, at the time of such termination, become vested
or with respect to which any applicable Performance Period or Restriction Period
has not lapsed, if the Committee determines that you are not performing
satisfactorily the duties assigned to you as of the date on which the award was
made.


Tax Withholding


Federal, state and local income or other taxes to be withheld with respect to
your award will be satisfied when your award is paid by retaining stock you
would otherwise receive under this award in an amount sufficient to satisfy the
withholding obligations applicable to this award, unless other arrangements
satisfactory to the Executive Vice President, Human Resources are made for
withholding. [You agree to pay the Company an amount sufficient to satisfy the
tax withholding obligations applicable to the exercise of your options.]












114



--------------------------------------------------------------------------------




Beneficiary Designation


One or more beneficiaries may be designated on the Beneficiary Designation Form,
[available at www.xxx.com]. Unless revoked, your Beneficiary Designation will
apply to outstanding and future awards to you under the Plan, The Hartford 2010
Incentive Stock Plan and similar plans. Should you wish to make a beneficiary
designation, the Beneficiary Designation Form must be returned to Executive
Compensation. If the form is not returned to Executive Compensation, your shares
transferable to a designated beneficiary will, in accordance with the Plan, be
transferred to your spouse in the event of your death (or, if no spouse, to your
estate), except to the extent you previously filed a Beneficiary Designation
Form for your awards. Please note that once shares are transferred to your
individual brokerage account, the beneficiary designation for your individual
brokerage account, and not the Beneficiary Designation Form, applies.


Additional Documents

Your long-term incentive award, along with additional information regarding your
award, is available at [www.xxx.com]. The information and documents available
include the following: The Hartford 2014 Incentive Stock Plan Prospectus (which
includes a brief summary of the Federal tax consequences of your award),
Beneficiary Designation Forms, and award treatment upon termination of
employment. You are strongly urged to review all of the above documents, as well
as the other information provided, at your earliest convenience.


If you cannot access the information, please contact Executive Compensation, The
Hartford, T-1-173-1R, One Hartford Plaza, Hartford, CT 06155, (860) 547-5000,
for paper copies.


Award Agreement; Plan Terms and Conditions


Please note that this letter, along with the Plan, constitutes your option,
performance share, restricted stock unit agreement with The Hartford. Your
[option, performance share, restricted stock unit] grant is subject to all of
the terms and conditions of the Plan, as it may be amended from time to time,
including, but not limited to, the recoupment provisions thereof, and all of the
rules, procedures and interpretations of the Plan that the Committee may adopt
from time to time. Pursuant to the Plan, the Committee has full discretion and
authority to interpret, construe and administer the Plan and any part thereof.
In the event of any conflict between this document and the provisions of the
Plan, the Plan shall prevail. Capitalized terms used herein shall have the
meanings specified herein or assigned by the Plan.


Committee Authority to Amend Agreement


To the extent not prohibited by applicable law, any or all terms and conditions
outlined in this document may be amended, changed, or suspended by the Committee
at any time without prior notice to you.




Sincerely,
[insert name]






115



--------------------------------------------------------------------------------






TERMINATION RULES                                APPENDIX


[STOCK OPTIONS


[Death and Total Disability. If your active employment ceases during the vesting
period as a result of your death or Total Disability, your stock option will
become fully exercisable. You (or your beneficiary) will have [five years] after
the date of your death or termination due to Total Disability to exercise your
vested stock options (or, if earlier, until the Expiration Date).]


[Retirement. If your active employment terminates due to Retirement during the
vesting period [and, at least [one year] after the Grant Date], your stock
option will become fully exercisable. You will have [five years] after the date
of your Retirement to exercise your vested stock options (or, if earlier, until
the Expiration Date).]


[Involuntary Termination and Receiving Severance. If you terminate employment
and receive severance pay [as a result of the elimination of your position]
pursuant to the severance pay plan applicable to you and you have been employed
for at least [one year] from the Grant Date, a prorated portion of your option
award will become exercisable, based on the portion of the vesting period that
you were actively employed. The portion of the stock options that will be become
exercisable at your termination will be determined taking into account any
options that have previously become exercisable. You will have [four months]
after the date of your termination to exercise your vested stock options (or, if
earlier, until the Expiration Date).]

[Involuntary Termination for Cause. If your active employment ceases as a result
of your involuntary termination for Cause (as defined in the Plan), all of your
stock options (including any portion that had previously become vested) shall be
forfeited.]


[All Other Cases (Including Voluntary Termination). If your active employment
ceases for any other reason (including as a result of your voluntary
resignation), during the vesting period, any unvested portion of your stock
options shall be forfeited. You will have [four months] after the date of your
termination to exercise any otherwise vested stock options (or, if earlier,
until the Expiration Date).]


[PERFORMANCE SHARES


[Death, Total Disability [and Retirement]. If your active employment ceases
during the applicable performance period [or vesting period, if later] as a
result of your death, Total Disability [or Retirement][you will be eligible to
receive, as soon as practicable following the end of the applicable performance
period [or vesting period, if later], a prorated award for the portion of the
applicable period you were actively employed] [your award will be fully vested
at target and paid within 60 days following your separation from service.]
[However, receipt of this award will remain subject to the achievement of the
applicable performance criteria.]]


[Retirement. If your active employment ceases during the performance period as a
result of your Retirement, you will [receive a prorated award for the portion of
the applicable period you were actively employed][continue to vest in your award
during the remainder of the performance period] [provided that you continue to
satisfy the Restriction on Competition]. Your award then will be paid as soon as
practicable following the end of the performance period and certification by the
Committee. Receipt of this award will remain subject to the achievement of the
applicable performance criteria. [If you fail to satisfy the Restriction on
Competition during the [performance][vesting] period, then all of your
performance shares will be forfeited]].








116



--------------------------------------------------------------------------------




[Involuntary Termination and Receiving Severance. If you terminate employment
[at least one year] after the start of the applicable performance period, and
you receive severance pay [as a result of the elimination of your position]
pursuant to the severance pay plan applicable to you, you will be eligible to
receive, as soon as practicable following the end of the applicable performance
period [or vesting period, if later], a prorated award for the portion of the
applicable period you were actively employed.] However, receipt of this award
will remain subject to the achievement of the applicable performance criteria.]


[Involuntary Termination for Cause. If your active employment ceases as a result
of your involuntary termination for Cause (as defined in the Plan), all of your
performance shares shall be forfeited.]


[All Other Cases (Including Voluntary Termination). If your active employment
ceases for any other reason (including as a result of your voluntary
resignation), during the [performance period] [vesting period], all of your
performance shares shall be forfeited.]]


[RESTRICTED STOCK UNITS


[Death, Total Disability and Retirement. If your active employment ceases during
the applicable vesting period as a result of your death, Total Disability, or
Retirement, you will receive, within 90 days following your termination of
employment (or, in the case of death or Total Disability, by March 15 of the
year following your termination, if earlier), [a prorated award for the portion
of the applicable period you were actively employed][a fully vested award],
provided, however, if you are a “specified employee”, in the event of payment as
a result of Retirement (or in the event of payment as a result of Total
Disability if you would have otherwise been Retirement eligible at any time
during the vesting period), payment will be made six months after you separate
from service. [The portion of the restricted stock units that will become vested
at your termination will be determined taking into account any restricted stock
units that have previously vested.]]
 
[Involuntary Termination and Receiving Severance. If you terminate employment
[at least [one year] after the Grant Date] and you receive severance pay [as a
result of the elimination of your position] pursuant to the severance pay plan
applicable to you, you will receive, within 90 days following your termination
of employment (or, if earlier, by March 15 of the year following your
termination), a prorated award for the portion of the vesting period you were
actively employed, provided, however, that if such 90-day period spans two
calendar years, payment will be made in the second calendar year. If, however,
you are a “specified employee” who would be Retirement eligible at any time
during the vesting period, payment will be made six months after you separate
from service. [The portion of the restricted stock units that will become vested
at your termination will be determined taking into account any restricted stock
units that have previously vested.]]


[Involuntary Termination for Cause. If your active employment ceases as a result
of your involuntary termination for Cause (as defined in the Plan), all of your
restricted stock units shall be forfeited.]


[All Other Cases (Including Voluntary Termination). If your active employment
ceases for any other reason (including as a result of your voluntary
resignation), during the vesting period, all of your restricted stock units
shall be forfeited.]]


[RESTRICTED STOCK


[Involuntary Termination and Receiving Severance. If you terminate employment
[at least [one year] after the Grant Date] and you receive severance pay [as a
result of the elimination of your position] pursuant to the severance pay plan
applicable to you, you will vest pro rata in your restricted shares for the
portion of the restriction period you were actively employed. The portion of the
restricted shares that will become vested at your termination will be determined
taking into account any restricted shares that have previously vested and been
distributed.]


[All Other Cases (Including Voluntary Termination). If your active employment
ceases for any other reason (including as a result of your voluntary
resignation), during the restricted period, all of your restricted shares shall
be forfeited.]]






117



--------------------------------------------------------------------------------






[Definitions


[TOTAL DISABILITY


You will be deemed to have terminated employment by reason of “Total Disability”
for purposes of the Plan if [you become entitled to receive long term disability
benefits under the Company’s Long-Term Disability Benefits Plan for Salaried
Employees].]

[RETIREMENT

You will be deemed to have terminated by reason of Retirement if you terminate
your employment after [(i) satisfaction of the requirements for early or normal
retirement under the final average pay formula of the Retirement Plan, (ii)
attaining at least age 65 with at least five years of service, or (iii)
attaining at least age 50 with at least 10 years of service, where age plus
service equals or exceeds 70] [(i) attaining at least age 55 with at least five
years of service, where the sum of your age plus your service (credited in
years) through the date of your separation equals or exceeds 65 or (ii) you have
an outstanding equity award as of [December 31, 2015] and have attained at least
age 50 and completed at least 10 years of service, so long as the sum of your
age plus your service (credited in years) equals or exceeds 70 as of [March 1,
2016]; provided in either event that if you are a Tier 1 through 3 executive,
you provide at least three months advance written notice of Retirement or such
lesser notice period as the Company shall permit (the “Notice Period”) and
during the Notice Period you satisfactorily perform your job responsibilities,
as determined by The Hartford’s Executive Vice President, Human Resources.]
[(i) attaining at least age 55 with at least five years of service, where the
sum of your age plus your service (credited in years) through the date of your
separation equals or exceeds 65, provided that, in the event if you are a Tier 1
through 3 executive, you provide at least three months advance written notice of
Retirement or such lesser notice period as the Company shall permit (the “Notice
Period”) and during the Notice Period you satisfactorily perform your job
responsibilities, as determined by The Hartford’s Executive Vice President,
Human Resources.]]








118

